The opinion of the court was delivered by
Hebabjd, J.
The facts offered to be proved were a proper subject of inquiry ; and the only question is in relation to the person by whom they might be proved. The extent, to which parties to the action of book account, may be witnesses, has been a fruitful subject of inquiry. The particular question raised in this case has not, probably, been discussed and settled; but other questions very similar have been decided in repeated instances. The statute has made both parties witnesses, not only to facts which each may wish to establish for his own benefit, but, also, to facts which bear adversely. They are made witnesses to every fact, which relates to the original indebtedness. In this case there can be no doubt but what both of the defendants were competent witnesses to disprove the plaintiff's charge, to deny the reception of the money, and even to swear to the payment of it. Can it, then, be doubted that they are equally competent to testify to the contrary facts. We think this is not extending the book action beyond its present limits, nor are we able to see any objection to this, in principle. These are the very facts upon which the plaintiffs’ right to recover depends. They are the very facts for which the statute has made the parties witnesses. In short we do. not perceive any new principle involved in this question.
Judgment affirmed.